DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al., (US 20150105772; hereinafter Hill) in view of McLawhorn et al., (US 20150066010; hereinafter McLawhorn), and Beetel et al., (US 20120101413; hereinafter Beetel).
Regarding claim 1, Hill discloses (Figures 1-2 and 26A-26B) a medical device (100) positionable in a blood vessel to heat the blood vessel and cause the blood vessel to contract, the medical device (100) comprising: an elongate outer sheath (122) possessing a distal end and an interior ([0055]); an inner shaft portion (106) extending through the interior of the outer sheath (122) in an axial direction to protrude distally beyond the outer sheath (122), the inner shaft portion (106) possessing a distal portion ([0049]-[0051], [0055]); a tubular heating portion (basket 110) comprising a plurality of linear material portions (straight struts within exemplary basket 2310) extending in the axial direction of the inner shaft portion (106), each of the plurality of linear material portions possessing an outer peripheral surface and an inner peripheral surface; each of the plurality of linear material portions including a conduction portion ([0134]-[0135]: the material of the basket, including the linear material portions, is metal or another conductive material, so the entirety of the basket struts would comprise the conduction portion) configured to conduct current and possessing an outer peripheral surface, and a coating portion (2318) including a first portion of the coating portion covering the outer peripheral surface of the conduction portion and a second portion of the coating portion covering the inner peripheral surface of the conduction portion ([0137]-[0138]: “the electrically conductive regions 2320 may be on the outside, inside, or side surfaces, or any combination thereof, of the struts 2316 or connectors 2317 as desired” so the outer peripheral surface and the inner peripheral surface of the conduction portion may be covered by the coating portion to leave the conductive regions 2320 positioned just at the side surfaces of each linear material portion), the coating portion (2318) of each of the plurality of linear material portions (struts) being an insulating material ([0137]-[0138]); at least one lead (conductors) electrically connected to the conduction portions that are covered by the coating portion (2318) to pass current to the conduction portions so that the conduction portions generate heat ([0061]); and the heating portion (110) being expandable radially outward by moving the inner shaft portion (106) in the axial direction relative to the outer sheath (122) to cause the coating portion (2318) to contact an inner wall surface of the blood vessel while the heating portion (110) is positioned in the blood vessel so that heat generated in the conduction portions by the current flowing through the leads (conductors) and into the conduction portions heats the coating portions (2318) in contact with the inner wall surface of the blood vessel which in turn heats the inner wall surface of the blood vessel to contract the blood vessel ([0055], [0121]: the description of basket 1910 shows the heating of the blood vessel through the heating of the coating portion; the same heating process applies to the basket 2310 with only side surfaces of the struts exposed); and each of the plurality of linear material portions possessing a distal end and a proximal end at opposite distal and proximate sides thereof, the conduction portion, the first portion of the coating portion and the second portion of the coating portion of each of the plurality of linear material portions extending continuously from the distal side to the proximal side, wherein an entirety of the heating portion (110) is covered by the coating portions (2318) such that current leakage from the entire surface of the plurality of linear conduction portions (struts) does not occur ([0137]-[0138]]: each strut may be entirely coated with insulation on the outer surface and the inner surface with the conduction regions 2320 formed just on the side surfaces—so the coating portion, which is the insulation, extends from the distal end to the proximal end of the plurality of linear material portions to cover the entirety of  the heating portion outer surface such that current leakage from the entire surface of the plurality of linear conduction portions does not occur; [0134]: each strut may be made of metal, or another conductive material—so the conduction portion, which is the material of the strut, extends from the distal end to the proximal end of the plurality of linear material portions).
Hill fails to disclose that the tubular heating portion is located between the distal end of the outer sheath and the distal portion of the inner shaft portion. However, McLawhorn teaches (Figures 4 and 5) a medical device (400) comprising: an elongate outer sheath (404) possessing a distal end (422) and an interior; an inner shaft portion (406) extending through the interior of the outer sheath (404) in an axial direction to protrude distally beyond the outer sheath (404), the inner shaft portion (406) possessing a distal portion (424); a tubular heating portion (402) located between the distal end (422) of the outer sheath (404) the distal portion (424) of the inner shaft portion (406), the heating portion (402) being expandable radially outward by moving the inner shaft portion (406) in the axial direction relative to the outer sheath (404), ([0031]-[0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the distal end shape configuration disclosed by Hill with the distal end shape configuration taught by McLawhorn, including the tubular heating portion being located between the distal end of the outer sheath and the distal portion of the inner shaft portion, because Hill discloses that the heating portion may have any number of different configurations (Hill, [0053]) and the modification would enable control of the shape of the expanded configuration (McLawhorn, [0034]). 
Hill/McLawhorn fails to teach that the leads include a first lead connected to a distal portion of the heating portion, and a second lead connected to a proximal portion of the heating portion; the first lead extending further distally than the second lead along and in contact with an outer wall of the inner shaft portion from the distal end of the outer sheath to the distal portion of the inner shaft portion. However, Beetel teaches (Figures 13-14) a catheter having a heating portion comprising electrodes (24). The most distal electrode is the distal portion of the heating portion and the most proximal electrode is the proximal portion of the heating portion, as seen in Figures 23, 27, and 29 for example. Wires (116) travel through the outer shaft (16) and attach to each of the electrodes (24), ([0107]). Therefore, there is a first lead wire connected to a distal portion of the heating portion and a second lead wire connected to a proximal portion of the heating portion; the first lead extending further distally than the second lead along an outer wall of the inner shaft portion from the distal end of the outer sheath to the distal portion of the inner shaft portion. Specifically, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill in view of McLawhorn to include the first and second leads taught by Beetel because the modification would to facilitate the stable contact of the energy delivery element (Beetel, [0107]). Furthermore, the first lead of the modified device would extend further distally than the second lead along and in contact with an outer wall of the inner shaft portion, which is element 106 in Hill, since the outer shaft of the modified device would be element 122 in Hill. Therefore, the wires would extend along and in contact with the outer surface of the inner shaft portion (182) inside the outer shaft (122) in the modified device, just as they extend through the outer shaft (16) in Beetel. 
Regarding claim 3, Hill further discloses (Figures 1-2 and 26A-26B) that the heating portion (110) is elastically deformable so that an outer diameter of the heating portion (110) is reduced when the heating portion (110) is pressed from a radially outer side of the heating portion (110) and when relative movement of the inner shaft portion (106) and the outer sheath (122) in the axial direction is restricted ([0055]). 
Regarding claim 4, Hill further discloses (Figures 1-2 and 26A-26B) that different portions of the heating portion (110) along the axial direction are deformable into different shapes by being pressed from the radially outer side when relative movement of the inner shaft portion (106) and the outer sheath (122) in the axial direction is restricted ([0055]: depending on where the force is applied, the heating portion may deform in different portions to different shapes). 
Regarding claim 5, Hill further discloses (Figures 1-2 and 26A-26B) that the plurality of linear material portions (struts) are braided to collectively form a tubular shape, the plurality of linear material portions (struts) overlap one another at intersection points to form the tubular shape, and a distance between adjacent intersection points of the plurality of linear material portions (struts) in a circumferential direction is reduced as the heating portion (110) is contracted radially inward ([0053]).
Regarding claim 17, Hill discloses (Figures 1-2 and 26A-26B) a medical device (100) positionable in a blood vessel to heat the blood vessel in a way causing the blood vessel to contract, the medical device (100) comprising: an elongate outer sheath (122) possessing a distal end and an interior ([0055]); an inner shaft portion (106) extending through the interior of the outer sheath (122) in an axial direction to protrude distally beyond the outer sheath (122), the inner shaft portion (106) possessing a distal portion ([0049]-[0051], [0055]); a plurality of linear conduction portions ([0052]-[0053], [0134]: linear struts of exemplary basket 2310 with exposed inner conductive portions) configured to conduct electric current and extending in the axial direction of the inner shaft portion (106), each of the plurality of linear conduction portions possessing an outer peripheral surface and an inner peripheral surface; each of the plurality of linear conduction portions being covered by a respective first coating portion (2318 on outer surface) that is made of an insulating material and that covers the outer peripheral surface of a respective linear conduction portion and a respective second coating portion (2318 on inner surface) that is made of the insulating material and that covers the inner peripheral surface of the respective linear conduction portion ([0137]-[0138]: “the electrically conductive regions 2320 may be on the outside, inside, or side surfaces, or any combination thereof, of the struts 2316 or connectors 2317 as desired” so the outer peripheral surface and the inner peripheral surface of the conduction portion may be covered by respective first and second coating portions to leave the conductive regions 2320 positioned just at the side surfaces of each linear material portion); and leads (conductors) electrically connected to the linear conduction portions to pass current to the linear conduction portions and cause the linear conduction portions to be heated ([0061]) and thereby heat the respective coating portions (2318) covering the linear conduction portions so that when the linear conduction portions are positioned in the blood vessel and the coating portions (2318) are in contact with the inner surface of the blood vessel, current passed to the linear conduction portions will heat the coating portions (2318) that are in contact with the inner surface of the blood vessel and will heat the inner wall surface of the blood vessel and cause contraction of the blood vessel ([0055], [0121]: the description of basket 1910 shows the heating of the blood vessel through the heating of the coating portion; the same heating process applies to the basket 2310 with only side surfaces of the struts exposed); and each of the plurality of linear material portions possessing a distal end and a proximal end at opposite distal and proximate sides thereof, the conduction portion and the first portion of the coating portion and the second portion of the coating portion of each of the plurality of linear material portions extending continuously from the distal side to the proximal side, wherein an entirety of the plurality of linear conduction portions (struts) is covered by the coating portions (2318) such that current leakage from the entire surface of the plurality of linear conduction portions (2318) does not occur ([0121]: each strut may be entirely coated with insulation on the outer surface and the inner surface with the conduction regions 2320 formed just on the side surfaces—so the coating portion, which is the insulation, extends from the distal end to the proximal end of the plurality of linear material portions to cover the entirety of  the heating portion outer surface such that current leakage from the entire surface of the plurality of linear conduction portions does not occur; [0134]: each strut may be made of metal, or another conductive material—so the conduction portion, which is the material of the strut, extends from the distal end to the proximal end of the plurality of linear material portions).
Hill fails to disclose each of the plurality of linear conduction portions possessing a proximal end portion fixed to the outer sheath so that the proximal end portion of each of the plurality of linear conduction portions moves together with the outer sheath, each of the linear conduction portions possessing a distal end portion fixed to the inner shaft portion so that the distal end portion of each of the plurality of linear conduction portions moves together with the inner shaft portion; the outer sheath and the inner shaft portion being relatively movable so that relative movement between the outer sheath and the inner shaft portion in a manner causing the proximal end portion of the plurality of linear conduction portions and the distal end portion of the plurality of linear conduction portions to move closer together outwardly expands the plurality of linear conduction portions to an expanded state in which the coating portions of the respective linear conduction portions contact an inner surface of the blood vessel when the plurality of linear conduction portions are positioned in the blood vessel.
However, McLawhorn teaches (Figures 4 and 5) a medical device (400) comprising: an elongate outer sheath (404) possessing a distal end (422) and an interior; an inner shaft portion (406) extending through the interior of the outer sheath (404) in an axial direction to protrude distally beyond the outer sheath (404), the inner shaft portion (406) possessing a distal portion (424); a plurality of linear conduction portions (called filaments having a conductive coating 500 here) configured to conduct electric current and extending in the axial direction of the inner shaft portion (406), each of the linear conduction portions possessing a proximal end portion fixed to the outer sheath so that the proximal end portion of each of the linear conduction portions moves together with the outer sheath, each of the linear conduction portions possessing a distal end portion fixed to the inner shaft portion so that the distal end portion of each of the linear conduction portions moves together with the inner shaft portion (as can be seen in Figures 4-5 and [0031]-[0035]); the outer sheath and the inner shaft portion being relatively movable so that relative movement between the outer sheath and the inner shaft portion in a manner causing the proximal end portion of the linear conduction portions and the distal end portion of the linear conduction portions to move closer together outwardly expands the linear conduction portions to an expanded state in which the linear conduction portions contact an inner surface of the blood vessel when the linear conduction portions are positioned in the blood vessel ([0034]-[0035]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the distal end shape configuration disclosed by Hill with the distal end shape configuration taught by McLawhorn, including each of the plurality of linear conduction portions possessing a proximal end portion fixed to the outer sheath so that the proximal end portion of each of the plurality of linear conduction portions moves together with the outer sheath, each of the plurality of linear conduction portions possessing a distal end portion fixed to the inner shaft portion so that the distal end portion of each of the plurality of linear conduction portions moves together with the inner shaft portion; the outer sheath and the inner shaft portion being relatively movable so that relative movement between the outer sheath and the inner shaft portion in a manner causing the proximal end portion of the plurality of linear conduction portions and the distal end portion of the plurality of linear conduction portions to move closer together outwardly expands the plurality of linear conduction portions to an expanded state in which the coating portions of the respective linear conduction portions contact an inner surface of the blood vessel when the plurality of linear conduction portions are positioned in the blood vessel, because Hill discloses that the heating portion may have any number of different configurations (Hill, [0053]) and the modification would enable control of the shape of the expanded configuration (McLawhorn, [0034]).
Hill/McLawhorn fails to teach that the leads include a first lead connected to a distal portion of the heating portion, and a second lead connected to a proximal portion of the heating portion; the first lead extending further distally than the second lead along and in contact with an outer wall of the inner shaft portion from the distal end of the outer sheath to the distal portion of the inner shaft portion. However, Beetel teaches (Figures 13-14) a catheter having a heating portion comprising electrodes (24). The most distal electrode is the distal portion of the heating portion and the most proximal electrode is the proximal portion of the heating portion, as seen in Figures 23, 27, and 29 for example. Wires (116) travel through the outer shaft (16) and attach to each of the electrodes (24), ([0107]). Therefore, there is a first lead wire connected to a distal portion of the heating portion and a second lead wire connected to a proximal portion of the heating portion; the first lead extending further distally than the second lead along an outer wall of the inner shaft portion from the distal end of the outer sheath to the distal portion of the inner shaft portion. Specifically, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill in view of McLawhorn to include the first and second leads taught by Beetel because the modification would to facilitate the stable contact of the energy delivery element (Beetel, [0107]). Furthermore, the first lead of the modified device would extend further distally than the second lead along and in contact with an outer wall of the inner shaft portion, which is element 106 in Hill, since the outer shaft of the modified device would be element 122 in Hill. Therefore, the wires would extend along and in contact with the outer surface of the inner shaft portion (182) inside the outer shaft (122) in the modified device, just as they extend through the outer shaft (16) in Beetel. 
	Regarding claim 18, Hill further discloses (Figures 1-2 and 26A-26B) that the plurality of linear conduction portions (struts) are braided with one another to collectively form a tubular shape, the plurality of linear conduction portions (struts) overlapping one another at intersection points to form the tubular shape, and a distance between adjacent intersection points of the plurality of linear conduction portions in a circumferential direction is reduced as the proximal end portion of the plurality of linear conduction portions and the distal end portion of the plurality of linear conduction portions in the expanded state of the plurality of linear conduction portions move away from one another ([0053]).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of McLawhorn, Beetel, and Eliason et al., (US 20140257069; hereinafter Eliason).
Regarding claim 7, Hill discloses (Figures 1-2 and 26A-26B) a medical device (100) positionable in a blood vessel to heat the blood vessel and cause the blood vessel to contract, the medical device (100) comprising: an outer sheath (122) comprising a distal end and an interior ([0055]); an inner shaft portion (106) extending through the inner portion of the outer sheath (122) in an axial direction and protruding distally beyond the outer sheath (122), the inner shaft portion (106) being slidably movable relative to the outer sheath (122), the inner shaft portion (106) comprising a distal portion located distal to the distal end of the outer sheath (122) in the axial direction ([0049]-[0051], [0055]); a heating portion (110) comprising a braided mesh; the braided mesh being comprised of a plurality of linear material portions (straight struts within exemplary basket 2310) extending in the axial direction of the inner shaft portion ([0052]-[0053]); each of the plurality of linear material portions including a conduction portion ([0134]: the material of the basket is metal, or another conductive material, so the entirety of the basket struts would comprise the conduction portion) configured to be connected to a power source and to conduct current from the power source to heat the conduction portion of each of the plurality of linear material portions, the conduction portion of each of the plurality of linear material portions possessing an outer peripheral surface and an inner peripheral surface, each of the plurality of linear material portions also including a coating portion (2318) including a first portion of the coating portion covering the outer peripheral surface of the conduction portion that conducts the current and a second portion of the coating portion covering the inner peripheral surface of the conduction portion that conducts the current ([0137]-[0138]: “the electrically conductive regions 2320 may be on the outside, inside, or side surfaces, or any combination thereof, of the struts 2316 or connectors 2317 as desired” so the outer peripheral surface and the inner peripheral surface of the conduction portion may be covered by the coating portion to leave the conductive regions 2320 positioned just at the side surfaces of each linear material portion), each coating portion (2318) being an insulating material and being heated when the respective conduction portion is heated ([0121]: the description of basket 1910 shows the heating of the blood vessel through the heating of the coating portion; the same heating process applies to the basket 2310 with only side surfaces of the struts exposed); and the braided mesh of the heating portion (110) being expandable radially outward when the inner shaft portion (106) moves in the axial direction relative to the outer sheath (122) so that the coating portions (130) covering the outer peripheral surface of the respective conduction portions contact an inner wall surface of the blood vessel while the heating portion (110) is positioned in the blood vessel, and the heating of the coating portions (2318) resulting from heating of the respective conduction portions when the current passes along the conduction portions causing the inner wall surface of the blood vessel to be heated and to contract ([0055], [0121]: the description of basket 1910 shows the heating of the blood vessel through the heating of the coating portion; the same heating process applies to the basket 2310 with only side surfaces of the struts exposed); and each of the plurality of linear material portions possessing a distal end and a proximal end at opposite distal and proximate sides thereof, the conduction portion, the first portion of the coating portion and the second portion of the coating portion of each of the plurality of linear material portions extending continuously from the distal side to the proximal side, and wherein an entirety of the heating portion (110) is covered by the coating portions (2318) such that current leakage from the entire surface of the heating portion (110) does not occur ([0137]-[0138]: each strut may be entirely coated with insulation on the outer surface and the inner surface with the conduction regions 2320 formed just on the side surfaces—so the coating portion, which is the insulation, extends from the distal end to the proximal end of the plurality of linear material portions to cover the entirety of  the heating portion outer surface such that current leakage from the entire surface of the heating portion does not occur; [0134]: each strut may be made of metal, or another conductive material—so the conduction portion, which is the material of the strut, extends from the distal end to the proximal end of the plurality of linear material portions).
Hill fails to disclose that the heating portion is connected to the distal end of the outer sheath and the distal portion of the inner shaft portion. However, McLawhorn teaches (Figures 4 and 5) a medical device (400) comprising: an outer sheath (404) comprising a distal end (422) and an interior; an inner shaft portion (406) extending through the inner portion of the outer sheath (404) in an axial direction and protruding distally beyond the outer sheath (404), the inner shaft portion (406) being slidably movable relative to the outer sheath (404), the inner shaft portion (406) comprising a distal portion (424) located distal to the distal end (422) of the outer sheath (404) in the axial direction; a heating portion (402) connected to the distal end (422) of the outer sheath (404) and the distal portion (424) of the inner shaft portion (406), and the heating portion (402) being expandable radially outward when the inner shaft portion (406) moves in the axial direction relative to the outer sheath (404), ([0031]-[0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the distal end shape configuration disclosed by Hill with the distal end shape configuration taught by McLawhorn, including the heating portion being connected to the distal end of the outer sheath and the distal portion of the inner shaft portion, because Hill discloses that the heating portion may have any number of different configurations (Hill, [0053]) and the modification would enable control of the shape of the expanded configuration (McLawhorn, [0034]).
McLawhorn teaches (Figure 4) that the inner shaft portion (406) possesses an outer wall extending in the axial direction and the outer sheath (404) possesses an inner wall extending in the axial direction. McLawhorn further teaches that the leads may extend through a lumen of the outer sheath (404), ([0048]). The lumen of the outer shaft exists between the outer wall of the inner shaft and the inner wall of the outer sheath. Therefore, the leads extend in the axial direction between the outer wall of the inner shaft portion and the inner wall of the outer sheath. Hill in view of McLawhorn fails to teach that the medical device further comprises at least one lead connected to the conduction portions that are covered by the coating portion to conduct the current, the leads include a first lead connected to a distal portion of the heating portion, and a second lead connected to a proximal portion of the heating portion; the leads extending in the axial direction between the outer wall of the inner shaft portion and the inner wall of the outer sheath; the first lead extending further distally than the second lead along and in contact with the outer wall of the inner shaft portion from the distal end of the outer sheath to the distal portion of the inner shaft portion.
However, Beetel teaches (Figures 13-14) a catheter having a heating portion comprising electrodes (24). The most distal electrode is the distal portion of the heating portion and the most proximal electrode is the proximal portion of the heating portion, as seen in Figures 23, 27, and 29 for example. Wires (116) travel through the outer shaft (16) and attach to each of the electrodes (24), ([0107]). Therefore, there is a first lead wire connected to a distal portion of the heating portion and a second lead wire connected to a proximal portion of the heating portion; the first lead extending further distally than the second lead along an outer wall of the inner shaft portion from the distal end of the outer sheath to the distal portion of the inner shaft portion. Specifically, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill in view of McLawhorn to include the first and second leads taught by Beetel because the modification would to facilitate the stable contact of the energy delivery element (Beetel, [0107]). Furthermore, the first lead of the modified device would extend further distally than the second lead along and in contact with an outer wall of the inner shaft portion, which is element 106 in Hill, since the outer shaft of the modified device would be element 122 in Hill. Therefore, the wires would extend along and in contact with the outer surface of the inner shaft portion (182) inside the outer shaft (122) in the modified device, just as they extend through the outer shaft (16) in Beetel. 
Hill in view of McLawhorn and Beetel fails to teach that each of the plurality of linear material portions possesses a spiral shape. However, Eliason teaches (Figure 3) a catheter (18) including linear material portions (36) having a spiral shape ([0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill in view of McLawhorn and Beetel to include the spiral linear material portions taught by Eliason because the modification would enable controlled shifting of the device between the compressed and expanded states (Eliason, [0034]). 
Regarding claim 8, Hill further discloses (Figures 1-2 and 26A-26B) that the heating portion (110) is elastically deformable; the heating portion (110) possesses an outer diameter and a radially outer side; and the outer diameter of the heating portion (110) decreases when the heating portion (110) is pressed from the radially outer side of the heating portion (110) and the inner shaft portion (106) is fixed relative to the outer sheath (122) in the axial direction ([0055]). 
Regarding claim 9, Hill further discloses (Figures 1-2 and 26A-26B) that the plurality of linear material portions (struts) overlap one another at intersection points to form the braided mesh, and a distance between adjacent intersection points of the plurality of linear material portions in a circumferential direction is reduced as the heating portion is contracted radially inward ([0053]).
	Regarding claims 19 and 20, Hill in view of McLawhorn and Beetel teaches the device of claim 17, but Hill/McLawhorn fails to teach that the proximal end portion of each of the plurality of linear conduction portions is fixed to the outer sheath by way of a proximal-side connection portion; wherein the proximal- side connection portion includes a tubular inside connection portion and a tubular outside connection portion, the inside connection portion and the outside connection portion being coaxial with one another, with the outside connection portion disposed outside of the inside connection portion, the proximal end portion of each of the linear conduction portions being clamped between the outside connection portion and the inside connection portion.
However, Beetel teaches (Figures 6-7) a device having a mesh structure (22) comprising a plurality of linear portions (58), ([0074]). The proximal end of the mesh structure, including the proximal end portions of each linear portion, is fixed to an outer sheath (16) by way of a proximal-side connection portion (20, 72); wherein the proximal- side connection portion (20, 72) includes a tubular inside connection portion (20) and a tubular outside connection portion (collar 72), the inside connection portion (20) and the outside connection portion (72) being coaxial with one another, with the outside connection portion (72) disposed outside of the inside connection portion (20), the proximal end of the mesh structure (22) comprising the proximal end portion of each of the linear portions being clamped between the outside connection portion (72) and the inside connection portion (20), ([0080]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill in view of McLawhorn to include the proximal-side connection portion as taught by Beetel because the modification would secure the mesh including the linear portions to the outer sheath (Beetel, [0080]) to ensure it does not move during use for controlled treatment. 

Response to Arguments
Applicant’s arguments filed 03/03/2022 have been fully considered.
Regarding Applicant’s arguments that the applied references fail to teach the newly amended claim limitation “wherein an entirety of the heating portion is covered by the coating portions such that current leakage from the entire surface of the heating portion does not occur,” Examiner respectfully disagrees. The coating portions 2318 are provided on the entirety of the inner and outer surfaces of the linear conduction portions (struts) in the Hill reference. The claim does not require that the entire surface of each of the linear conduction portions be covered by the coating, only that the entire surface of the heating portion as a whole be covered. In the Hill reference, the entirety of the heating portion (110) is covered by the coating portions 2318 and current leakage is prevented on the entire outer/inner surfaces of the linear conduction portions due to this coverage. Therefore, Examiner maintains that the rejections of at least independent claims 1, 7, and 17 using the Hill reference remain tenable. 
Applicant’s arguments, regarding the newly amended limitation “the first lead extending further distally than the second lead along and in contact with the outer wall of the inner shaft portion from the distal end of the outer sheath to the distal portion of the inner shaft portion” are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied prior art reference Beetel, which teaches wires (116) travelling through an outer shaft (16) and attaching to each of a plurality of electrodes (24), ([0107]). This configuration provides a first lead wire connected to a distal portion of the heating portion and a second lead wire connected to a proximal portion of the heating portion; the first lead extending further distally than the second lead along an outer wall of the inner shaft portion from the distal end of the outer sheath to the distal portion of the inner shaft portion. Therefore, the Hill/McLawhorn/Beetel combination teaches the invention as claimed at least in amended claims 1, 7, and 17. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794